NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

PETER STACK,                                 )
                                             )
               Petitioner,                   )
                                             )
v.                                           )         Case No. 2D17-4393
                                             )
LANDMARK OAKS CONDOMINIUM                    )
ASSOCIATION, INC., and HUD,                  )
                                             )
               Respondents.                  )
                                             )


Opinion filed April 4, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pinellas County, sitting in its appellate
capacity.

Peter G. Stack, pro se.

Michael J. Posner and Patricia A. Arango
of Ward, Damon, Posner, Pheterson &
Bleau, West Palm Beach, for
Respondents.


PER CURIAM.


               Denied.


NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.